EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments, see P. 10, filed 08/02/2022, with respect to Rejections under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 103 have been fully considered and are persuasive. The Rejections under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter

3.	Claims 2-9, 14, 16, and 21-28 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

Deane et al. (US PGPub./Pat. 20060124128) teach an apparatus for delivering oxygen to a patient is provided. The apparatus includes a gas source such as an oxygen concentrator and a portable intelligent controller that is movable relative to the gas source and operable over a distance from the gas source. The portable intelligent controller is compact, lightweight and configured to remotely monitor and control one or more functions of the gas source. The functions include compressor speed, product gas production rate, valve timing, power supply and the like. The portable intelligent controller also has a user interface which allows the user to remotely adjust one or more settings of the gas source. In some implementations, the portable intelligent controller also includes a satellite conserver, which delivers oxygen in metered amounts in response to sensed breaths of the patient.

Ahmad et al. (US PGPub./Pat. 11191914) teach a continuous positive airway pressure (CPAP) apparatus for respiratory assistance of a patient is disclosed. There is a blower having an output connectible to a ventilation mask wearable by the patient. A first pressure sensor measures blower pressure at the output of the blower, and a second pressure sensor that is connectible to the ventilation mask measures mask pressure therein. A pressure controller is connected to the first pressure sensor and the second pressure sensor, and a patient inspiratory phase and a patient expiratory phase is be detectable by the pressure controller to regulate therapeutic airflow delivered to the patient based upon pressure differentials between the mask pressure and the blower pressure.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a gas device including 

“…determine said change in the remote delivery device from said first flow setting to said second flow setting based on said one or more signals received from said pressure sensor;
determine a target flow volume associated with said second flow setting and control operation of said pressure regulator based on said target flow volume;
determine, with the flow sensor, a current flow volume through the outlet of the gas source device; determine a difference between said current flow volume and said target flow volume; and
responsive to determining that said difference exceeds a threshold, modify, with said pressure regulator, a pressure of gas flowing from the gas source device to the remote delivery device.” (Claim 1; Claim 23 and 24 are similar), in combination with the ALL elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628